                  Case 11-11722-KBO                  Doc 185         Filed 02/24/20          Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                                   )     Chapter 7
                                                                         )
DSI Renal Holdings LLC, et al.,1                                         )     Case No. 11-11722 (KBO)
                                                                         )
                             Debtors.                                    )     (Jointly Administered)
                                                                         )

    AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
           FEBRUARY 25, 2020 AT 10:00 A.M. IN COURTROOM NO. 3 2

CONTESTED MATTERS GOING FORWARD

         1.        Objection of Healthclaim Recovery LLC to Proof of Claim No 15-1 filed by MPT
                   of Bucks County, L.P. [D.I. 143, Filed on November 27, 2019]

                             Response Deadline:            January 9, 2020 at 4:00 p.m.

                             Reponses Received and Related Motions:

                                       A.        Chapter 7 Trustee’s Limited Response to Healthclaim
                                                 Recovery LLC’s Objections to Proofs of Claim Nos. 15-1
                                                 and 16-2 and Motion for an Order to Stay Objections to
                                                 Proofs of Claim [D.I. 167; Filed on January 9, 2020]

                                       B.        Motion of MPT of Bucks County, L.P. to Continue Final
                                                 Hearing on Objection of Healthclaim Recovery LLC to
                                                 Proof of Claim No 15-1 filed by MPT of Bucks County,
                                                 L.P. [D.I. 168; Filed on January 9, 2020]

                                       C.        Healthclaim Recovery LLC’s Omnibus Objection to
                                                 Motions to Continue or Stay Objections to Proofs of Claim
                                                 15-1 and 16-2 [D.I. 173; Filed on January 30, 2020]

                                       D.        Reply of Eva Lemah, Chapter 7 Trustee for Bucks County
                                                 Oncoplastic Institute, LLC to Omnibus Objection of
                                                 Healthclaim Recovery LLC to Motions to Continue or Stay

1
  The Debtors in these chapter 7 cases and the last four digits of each Debtor’s federal EIN are DSI Renal Holdings LLC (4512);
DSI Facility Development LLC (4298); and DSI Hospitals, Inc. (2787).
2 This hearing will be held before the Honorable Karen B. Owens in the United States Bankruptcy Court for the District of

Delaware, 824 North Market Street, 6th Floor Courtroom 1, Wilmington, DE 19801. Parties who are unable to attend a hearing
may request telephonic participation by contacting CourtCall toll free by phone (866-582-6878 or by facsimile (866-533-2946)
no later than 12:00 p.m. one business day prior to the hearing. When making a request, parties must provide the case name and
number, name of Judge, hearing date and time, name, address, phone number of participant, party whom participant represents,
and matter on which participant wishes to be heard or whether the participant intends to monitor the proceeding in “listen-only”
mode. See, http://www.deb.uscourts.gov/Chambers/telephonic_procedures.pdf).




Active\107908311.v2
                Case 11-11722-KBO        Doc 185     Filed 02/24/20    Page 2 of 4

Amended Agenda for Hearing on February 25, 2020 at 10:00 a.m. in Courtroom No. 3
The Honorable Karen B. Owens
Page 2

                                       Objection to Claims 15 and 16 [D.I. 174; Filed on February
                                       13, 2020]

                                  E.   Reply in Support of Motion of MPT of Bucks County, L.P.
                                       to Continue Final Hearing on Objection of Healthclaim
                                       Recovery LLC to Proof of Claim No 15-1 filed by MPT of
                                       Bucks County, L.P. [D.I. 176; Filed on February 17, 2020]

                                  F.   Chapter 7 Trustee’s Reply in Support of His Response to
                                       Healthclaim Recovery LLC’s Objections to Proofs of
                                       Claim Nos. 15-1 and 16-2 and Motion for an Order to Stay
                                       Objections to Proofs of Claim [D.I. 177; Filed on February
                                       19, 2020]

                        Related Documents:

                                  G.   Re-notice of Chapter 7 Trustee’s motion for an Order to
                                       Stay Objections to Proofs of Claim [D.I. 172; Filed On
                                       January 14, 2020]

                                  H.   Stipulation to Extend Time to Reply [D.I. 175; Filed on
                                       February 14, 2020]

                        Status:        This matter will go forward.


        2.       Objection of Healthclaim Recovery LLC to Proof of Claim 16-2 Filed by Eva M.
                 Lemah, Chapter 7 Trustee for Bucks County Oncoplastic Institute, LLC [D.I. 147,
                 Filed on November 27, 2019]

                        Response Deadline:    January 9, 2020 at 4:00 p.m.

                        Reponses Received and Related Motions:

                                  A.   Chapter 7 Trustee’s Limited Response to Healthclaim
                                       Recovery LLC’s Objections to Proofs of Claim Nos. 15-1
                                       and 16-2 and Motion for an Order to Stay Objections to
                                       Proofs of Claim [D.I. 167; Filed on January 9, 2020] See
                                       Tab 1. A.

                                  B.   Healthclaim Recovery LLC’s Omnibus Objection to
                                       Motions to Continue or Stay Objections to Proofs of Claim
                                       15-1 and 16-2 [D.I. 173; Filed on January 30, 2020] See
                                       Tab 1. B.




Active\107908311.v2
                Case 11-11722-KBO         Doc 185     Filed 02/24/20    Page 3 of 4

Amended Agenda for Hearing on February 25, 2020 at 10:00 a.m. in Courtroom No. 3
The Honorable Karen B. Owens
Page 2


                                C.      Reply of Eva Lemah, Chapter 7 Trustee for Bucks County
                                        Oncoplastic Institute, LLC to Omnibus Objection of
                                        Healthclaim Recovery LLC to Motions to Continue or Stay
                                        Objection to Claims 15 and 16 [D.I. 174; Filed on February
                                        13, 2020] See Tab 1. D.

                                D.      Reply in Support of Motion of MPT of Bucks County, L.P.
                                        to Continue Final Hearing on Objection of Healthclaim
                                        Recovery LLC to Proof of Claim No 15-1 filed by MPT of
                                        Bucks County, L.P. [D.I. 176; Filed on February 17, 2020]
                                        See Tab 1. E.

                                E.      Chapter 7 Trustee’s Reply in Support of His Response to
                                        Healthclaim Recovery LLC’s Objections to Proofs of
                                        Claim Nos. 15-1 and 16-2 and Motion for an Order to Stay
                                        Objections to Proofs of Claim [D.I. 177; Filed on February
                                        19, 2020] See Tab 1. F.

                      Related Documents:

                                F.      Re-notice of Chapter 7 Trustee’s motion for an Order to
                                        Stay Objections to Proofs of Claim [D.I. 172; Filed On
                                        January 14, 2020] See Tab 1. G.

                                G.      Stipulation to Extend Time to Reply [D.I. 175; Filed on
                                        February 14, 2020] See Tab 1. H.

                      Additional Responses Received and Related Motions:

                                H.      Motion of Eva Lemeh, Chapter 7 Trustee for Bucks
                                        County Oncoplastic Institute LLC, to Continue Claims
                                        Objection of Healthclaim Recovery LLC to Claim 16
                                        [D.I. 169; Filed on January 9, 2020]

                                I.      Healthclaim Recovery LLC’s Objection to Eva M.
                                        Lemah’s Second Amended Proof of Claim 16-3 [D.I.
                                        179; Filed on February 19, 2020]

                      Status:           This matter will go forward.


                                     Signature on following page.




Active\107908311.v2
                Case 11-11722-KBO     Doc 185      Filed 02/24/20    Page 4 of 4

Amended Agenda for Hearing on February 25, 2020 at 10:00 a.m. in Courtroom No. 3
The Honorable Karen B. Owens
Page 2

                                       Respectfully submitted,

                                       FOX ROTHSCHILD LLP

                                       By:       /s/ Seth A. Niederman
                                             Seth A. Niederman, Esq. (No. 4588)
                                             919 North Market Street, Suite 300
                                             Wilmington, DE 19801-2323
                                             (302) 654-7444/Fax (302) 656-8920
                                             sniederman@foxrothschild.com

                                                    -and-

                                             Michael G. Menkowitz, Esq.
                                             William H. Stassen, Esq.
                                             2000 Market Street, Twentieth Floor
                                             Philadelphia, PA 19103-3222
                                             (215) 299-2000/Fax (215) 299-2150
                                             mmenkowitz@foxrothschild.com
                                             wstassen@foxrothschild.com

                                    Attorneys for Alfred T. Giuliano, Chapter 7 Trustee
                                    for the estate of DSI Renal Holdings, LLC, et al.

Dated: February 24, 2020




Active\107908311.v2
